I concur in the decree on the ground that article 567 of the Code of Practice means that a party against whom a judgment has been rendered cannot appeal if he has acquiesced in the judgment by voluntarily paying or satisfying it. The exact language of the article is: "The party against whom judgment has been rendered can not appeal * * * if he have acquiesced in the same, by executing it voluntarily." The word "executing," in the sense in which it is used here, cannot possibly mean issuing execution; because the party against whom judgment has been rendered cannot execute it, by issuing execution, against himself; and he certainly cannot execute it against anybody else. Besides, the expression "executing it voluntarily" cannot mean anything else but paying or satisfying it voluntarily. When a party executes a judgment by issuing execution against the party against whom it has been rendered, he, always and necessarily, does it voluntarily. Therefore, to give the expression "by executing it voluntarily" any other meaning than "paying or complying with it voluntarily" would lead to an absurdity. *Page 558